                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  STACEY RENARD HOWARD                                              CIVIL ACTION
  VERSUS                                                            NO. 19-758
  DEPARTMENT OF PROBATION &                                         SECTION “I”(4)
  PAROLE AMITE DISTRICT, ET AL.


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that Stacey Renard Howard’s 42 U.S.C. § 1983 complaint is

DISMISSED WITH PREJUDICE for failure to prosecute under Fed. R. Civ. P. 41(b).

              New Orleans, Louisiana, this 3rd day of September, 2019.




                                                   ____________________________________
                                                            LANCE M. AFRICK
                                                     UNITED STATES DISTRICT JUDGE
